Exhibit 10.1

 

Execution Copy

 

SIXTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AND CONSENT OF GUARANTORS

 

This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND CONSENT
OF GUARANTORS (this “Amendment”) is dated as of April 24, 2008, and entered into
by and among FLEETWOOD ENTERPRISES, INC. (“Fleetwood”), FLEETWOOD HOLDINGS INC.
and its Subsidiaries listed on the signature pages hereof (collectively,
“Borrowers”), the banks and other financial institutions signatory hereto that
are parties as Lenders to the Credit Agreement referred to below (the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent and collateral
agent (in such capacity, the “Agent”) for the Lenders.

 

Recitals

 

Whereas, Fleetwood, the Borrowers, the Lenders, and the Agent have entered into
that certain Third Amended and Restated Credit Agreement dated as of January 5,
2007, as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of May 25, 2007, that
certain Second Amendment to Third Amended and Restated Credit Agreement and
Consent of Guarantors dated as of September 18, 2007, that certain Third
Amendment to Third Amended and Restated Credit Agreement and Consent of
Guarantors dated as of January 16, 2008, that certain Fourth Amendment to Third
Amended and Restated Credit Agreement and Consent of Guarantors dated as of
March 5, 2008, and that certain Fifth Amendment to Third Amended and Restated
Credit Agreement and Consent of Guarantors dated as of April 9, 2008 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”).  Any terms defined in the Credit
Agreement and not defined in this Amendment are used herein as defined in the
Credit Agreement;

 

Whereas, the Borrowers have requested an amendment to the Credit Agreement to
permit them to make certain payments or prepayments with respect to the 2003
Subordinated Debentures; and

 

Whereas, the Majority Lenders and the Agent are willing to agree to the
amendment requested by the Borrowers, on the terms and conditions set forth in
this Amendment;

 

Now Therefore, in consideration of the premises and the mutual agreements set
forth herein, Fleetwood, the Borrowers, the Lenders, and the Agent agree as
follows:

 


1.     AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE CONDITIONS AND UPON THE
TERMS SET FORTH IN THIS AMENDMENT AND IN RELIANCE ON THE REPRESENTATIONS AND
WARRANTIES OF FLEETWOOD AND THE BORROWERS SET FORTH IN THIS AMENDMENT, THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:

 

1

--------------------------------------------------------------------------------



 


1.1   AMENDMENT TO SECTION 5.2.    SECTION 5.2 SHALL BE AMENDED BY ADDING A NEW
SECTION (P) TO READ AS FOLLOWS:


 

“(p)         On the third Business Day following the last day of each fiscal
month and, in any event, on the date of any payment in respect of the 2003
Subordinated Debentures made by Fleetwood or any of its Subsidiaries pursuant to
Section 7.14(e), a report listing each of the following, in each case in such
detail as the Agent may reasonably request:

 

(A)          the aggregate amount of cash received by Fleetwood from the
issuance of ordinary or common Capital Stock of Fleetwood during such full or
partial fiscal month (including a separate break-out of proceeds projected to be
received on or prior to any payment to be made pursuant to Section 7.14(e) on
such date) and the aggregate amount of all such proceeds received since April 1,
2008 (including a separate break-out of proceeds projected to be received on or
prior to any payment to be made pursuant to Section 7.14(e) on such date),

 

(B)           the amount of Net Proceeds received by Fleetwood or any other Loan
Party from the sale of Real Estate property that does not constitute Collateral
(and in respect of which Fleetwood has elected to make the same eligible to
increase the Debenture Prepayment Cap by providing written notice of such
election to the Agent not later than the third Business Day following the end of
the fiscal month in which such Net Proceeds were received) during such full or
partial fiscal month (including a separate break-out of proceeds projected to be
received on or prior to any payment to be made pursuant to Section 7.14(e) on
such date) and the aggregate amount of all such proceeds received since April 1,
2008 (including a separate break-out of proceeds projected to be received on or
prior to any payment to be made pursuant to Section 7.14(e) on such date),

 

(C)           the amount of proceeds received by Fleetwood or any other Loan
Party from the incurrence of Indebtedness  in connection with mortgages placed
on Real Estate that does not constitute Collateral (and in respect of which
Fleetwood has elected to make the same eligible to increase the Debenture
Prepayment Cap by providing written notice of such election to the Agent not
later than the third Business Day following the end of the fiscal month in which
such Net Proceeds were received) during such full or partial fiscal month
(including a separate break-out of proceeds projected to be received on or prior
to any payment to be made pursuant to Section 7.14(e) on such date) and the
aggregate amount of all such proceeds received since April 1, 2008 (including a
separate break-out of proceeds projected to be received on or prior to any
payment to be made pursuant to Section 7.14(e) on such date),

 

(D)          the current amount of the Debenture Prepayment Cap as of such date
(calculated on a pro forma basis after giving effect to any amount projected to
be received on or prior to any payment to be made pursuant to Section 7.14(e) on
such date), and

 

2

--------------------------------------------------------------------------------


 

(E)           with respect to any such report being delivered on the date of any
payment with respect to the 2003 Subordinated Debentures made in accordance with
Section 7.14(e), the amount of Term Loan prepayments, if any, required to be
made (or otherwise required to be subject to an irrevocable and unconditional
notice of prepayment) in accordance with Section 7.14(e) on or prior to such
date.”

 


1.2   AMENDMENT TO SECTION 7.14.  SECTION 7.14 SHALL BE AMENDED BY DELETING SUCH
SECTION AND REPLACING IT WITH THE FOLLOWING:


 

“7.14       Prepayment.  Neither Fleetwood nor any of its Subsidiaries shall
voluntarily prepay any Debt, except the Obligations in accordance with the terms
of this Agreement; provided that (a) any of Fleetwood or its Subsidiaries may
prepay Debt incurred pursuant to Sections 7.13(g) through (l), inclusive, and
Section 7.13(p); (b) Fleetwood and its Subsidiaries may prepay Debt, including,
without limitation, Capital Leases, being refinanced pursuant to
Section 7.13(f) hereof; (c) (i) so long as the Flexibility Conditions are
satisfied as of the date of and both before and immediately after giving effect
to such prepayment, Fleetwood and its Subsidiaries may prepay (A) any Capital
Leases, so long as the acquisition of any property in connection with the
prepayment of such Capital Lease would not constitute a Restricted Investment
and (B) any Debt incurred pursuant to Section 7.13 and (ii) so long as the
Flexibility Conditions are satisfied as of the date of and both before and
immediately after giving effect to such prepayment, Fleetwood and its
Subsidiaries may prepay any Debt not otherwise permitted to be prepaid pursuant
to this Section 7.14 in an aggregate amount not to exceed $1,000,000; (d) so
long as the Flexibility Conditions are satisfied as of the date of and both
before and immediately after giving effect to such prepayment, any Borrower make
prepayments to Fleetwood of Debt incurred pursuant to Section 7.13(m), the
proceeds of which were received by such Borrower from Fleetwood; and (e) so long
as no Default or Event of Default has occurred and is continuing on the date of
the payment thereof and the Flexibility Conditions are satisfied, in each case
both before and after giving effect to such payment or other specified action,
Fleetwood may voluntarily prepay (including by redemption or repurchase) all or
a portion of the 2003 Subordinated Debentures (and, in such event, cancel all or
such portion of the 2003 Subordinated Debentures so prepaid) in exchange for
either or both of (I) the issuance to the holders thereof of ordinary or common
Capital Stock of Fleetwood and/or (II) the payment in cash of any redemption
price, repurchase price, or an inducement, conversion, exchange or other fee, or
any other cash consideration in connection with any such prepayment (including
by redemption or repurchase); provided that the aggregate cash amount paid in
connection with all such prepayments does not exceed the Debenture Prepayment
Cap; and provided further that to the extent any cash payment is made pursuant
to this subsection (e), an amount equal to at least 10% of the aggregate amount
of such cash payment or payments (as the same may increase from time to time but
excluding from such aggregate amount an amount equal to the sum of (i) the
proceeds of the issuance of any ordinary or common Capital Stock of Fleetwood
received by Fleetwood on or after April 1, 2008 and, (ii) so long as such
Indebtedness and the Liens related thereto are otherwise permitted by the terms
and conditions of this Agreement, the proceeds from the

 

3

--------------------------------------------------------------------------------


 

incurrence of Indebtedness in connection with mortgages placed on Real Estate
that does not constitute Collateral received by Fleetwood or any other Loan
Party on or after April 1, 2008) shall have been used to voluntarily prepay the
Term Loan (or irrevocable and unconditional notice of prepayment of the Term
Loan in such amount shall have been given) in accordance with Section 3.4(a).”

 


1.4 AMENDMENT TO ANNEX A TO CREDIT AGREEMENT (DEFINITIONS).  ANNEX A SHALL BE
AMENDED AS FOLLOWS:


 


THE FOLLOWING DEFINITIONS SHALL BE ADDED TO ANNEX A OF THE CREDIT AGREEMENT:


 


““DEBENTURE PREPAYMENT CAP” MEANS THE SUM OF:


 


(A)           THE AGGREGATE AMOUNT OF CASH RECEIVED BY FLEETWOOD FROM THE
ISSUANCE OF ORDINARY OR COMMON CAPITAL STOCK OF FLEETWOOD FROM AND AFTER
APRIL 1, 2008, IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT,


 


(B)           THE NET PROCEEDS RECEIVED BY FLEETWOOD OR ANY OTHER LOAN PARTY
FROM THE SALE OF REAL ESTATE THAT DOES NOT CONSTITUTE COLLATERAL (AND IN RESPECT
OF WHICH FLEETWOOD HAS ELECTED TO MAKE THE SAME ELIGIBLE TO INCREASE THE
DEBENTURE PREPAYMENT CAP BY PROVIDING WRITTEN NOTICE OF SUCH ELECTION TO THE
AGENT NOT LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE END OF THE FISCAL
MONTH IN WHICH SUCH NET PROCEEDS WERE RECEIVED), FROM AND AFTER APRIL 1, 2008,
PURSUANT TO AND IN ACCORDANCE WITH THE TERMS OF THE AGREEMENT, AND


 


(C)           SO LONG AS SUCH INDEBTEDNESS AND THE LIENS RELATED THERETO ARE
OTHERWISE PERMITTED BY THE TERMS AND CONDITIONS OF THE AGREEMENT, THE AMOUNT OF
PROCEEDS RECEIVED BY FLEETWOOD OR ANY OTHER LOAN PARTY, FROM AND AFTER APRIL 1,
2008, FROM THE INCURRENCE OF INDEBTEDNESS IN CONNECTION WITH MORTGAGES PLACED ON
REAL ESTATE THAT DOES NOT CONSTITUTE COLLATERAL (AND IN RESPECT OF WHICH
FLEETWOOD HAS ELECTED TO MAKE THE SAME ELIGIBLE TO INCREASE THE DEBENTURE
PREPAYMENT CAP BY PROVIDING WRITTEN NOTICE OF SUCH ELECTION TO THE AGENT NOT
LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE END OF THE FISCAL MONTH IN WHICH
SUCH NET PROCEEDS WERE RECEIVED).”


 


THE DEFINITION OF “BORROWING BASE” SHALL BE DELETED FROM ANNEX A OF THE CREDIT
AGREEMENT, AND THE FOLLOWING SHALL BE INSERTED IN ITS PLACE:


 

““Borrowing Base” means an amount equal to (a) the sum of (i) eighty-five
percent (85%) of the Net Amount of its Eligible Accounts, plus (ii) the lesser
of (A) the Maximum Inventory Loan Amount and (B) the sum of (1) the lesser of
(I) fifty-five percent (55%) of its Eligible Inventory, valued at the lower of
cost on a first-in, first-out basis or market (other than motor home chassis)
and (II) eighty-five percent (85%) of the appraised orderly liquidation value of
its Eligible Inventory (other than motor home chassis) calculated in a manner
consistent with the methodology used in such appraisal and (2) the lesser of
(I) eighty percent (80%) of its Eligible Inventory, valued at the lower of cost
on a first-in, first-out basis or market (consisting of motor home chassis) and
(II) ninety percent (90%) of the appraised orderly liquidation value of its
Eligible Inventory

 

4

--------------------------------------------------------------------------------


 

(consisting of motor home chassis) calculated in a manner consistent with the
methodology used in such appraisal, plus (iii) the lesser of (A) seventy-five
percent (75%) of the appraised fair market value of its Real Estate Subfacility
Assets subject to a Mortgage and (B) the Maximum Real Estate Loan Amount minus
(b) Reserves from time to time established by the Agent in its reasonable credit
judgment.  Notwithstanding anything to the contrary in the Loan Documents,
(i) the amount advanced against the Accounts and Inventory of Fleetwood Folding
Trailer shall not exceed $8,000,000 and (ii) the amount advanced against
aggregate manufactured housing Inventory shall not exceed the lesser of
(A) $10,000,000 and (B) 30% of the Borrowing Base attributable to aggregate
Eligible Inventory.”

 

The following “proviso” shall be inserted at the end of the definition of “Fixed
Charges” immediately prior to the period at the end of such definition:

 

“provided that, notwithstanding the foregoing, in no event shall any payment in
respect of the 2003 Subordinated Debentures or any voluntary prepayment of the
Term Loans, in each case made in accordance with and subject to the limitations
of Section 7.14(e), constitute a “Fixed Charge” for purposes of this definition”

 


2.     REPRESENTATIONS AND WARRANTIES OF FLEETWOOD AND THE BORROWERS.  IN ORDER
TO INDUCE THE LENDERS AND THE AGENT TO ENTER INTO THIS AMENDMENT, EACH OF
FLEETWOOD AND EACH BORROWER REPRESENTS AND WARRANTS TO EACH LENDER AND THE AGENT
THAT THE FOLLOWING STATEMENTS ARE TRUE, CORRECT AND COMPLETE:


 


2.1   POWER AND AUTHORITY.  EACH OF THE LOAN PARTIES HAS ALL CORPORATE POWER AND
AUTHORITY TO ENTER INTO THIS AMENDMENT AND, AS APPLICABLE, THE CONSENT OF
GUARANTORS ATTACHED HERETO (THE “CONSENT”), AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY, AND TO PERFORM ITS OBLIGATIONS UNDER OR IN RESPECT OF, THE
CREDIT AGREEMENT.


 


2.2   CORPORATE ACTION.  THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND THE
CONSENT AND THE PERFORMANCE OF THE OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN
RESPECT OF THE CREDIT AGREEMENT AS AMENDED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY CORPORATE ACTION ON THE PART OF EACH OF THE LOAN PARTIES.


 


2.3   NO CONFLICT OR VIOLATION OR REQUIRED CONSENT OR APPROVAL.  THE EXECUTION
AND DELIVERY OF THIS AMENDMENT AND THE CONSENT AND THE PERFORMANCE OF THE
OBLIGATIONS OF EACH LOAN PARTY UNDER OR IN RESPECT OF THE CREDIT AGREEMENT AS
AMENDED HEREBY DO NOT AND WILL NOT CONFLICT WITH OR VIOLATE (A) ANY PROVISION OF
THE GOVERNING DOCUMENTS OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, (B) ANY
REQUIREMENT OF LAW, (C) ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER
GOVERNMENTAL AGENCY BINDING ON ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, OR
(D) ANY INDENTURE, AGREEMENT OR INSTRUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES,
OR ANY PROPERTY OF ANY OF THEM, IS BOUND, AND DO NOT AND WILL NOT REQUIRE ANY
CONSENT OR APPROVAL OF ANY PERSON.


 


2.4   EXECUTION, DELIVERY AND ENFORCEABILITY.  THIS AMENDMENT AND THE CONSENT
HAVE BEEN DULY EXECUTED AND DELIVERED BY EACH LOAN PARTY WHICH IS A PARTY
THERETO AND ARE THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH LOAN PARTY,
ENFORCEABLE IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE
AFFECTED BY APPLICABLE BANKRUPTCY, INSOLVENCY, AND SIMILAR PROCEEDINGS AFFECTING
THE RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE
AGENT’S LIENS IN THE COLLATERAL CONTINUE TO BE VALID, BINDING AND ENFORCEABLE
FIRST PRIORITY LIENS WHICH SECURE THE OBLIGATIONS.

 

5

--------------------------------------------------------------------------------


 


2.5   NO DEFAULT OR EVENT OF DEFAULT.  NO EVENT HAS OCCURRED AND IS CONTINUING
OR WILL RESULT FROM THE EXECUTION AND DELIVERY OF THIS AMENDMENT OR THE CONSENT
THAT WOULD CONSTITUTE A DEFAULT OR AN EVENT OF DEFAULT.


 


2.6   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN DOCUMENTS IS AND WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF AND AS OF THE EFFECTIVE DATE
OF THIS AMENDMENT, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE, CORRECT
AND COMPLETE IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE.


 


3.     CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.  THIS AMENDMENT, AND THE
CONSENTS AND APPROVALS CONTAINED HEREIN, SHALL BE EFFECTIVE ONLY IF AND WHEN
SIGNED BY, AND WHEN COUNTERPARTS HEREOF SHALL HAVE BEEN DELIVERED TO THE AGENT
(BY HAND DELIVERY, MAIL OR TELECOPY) BY, FLEETWOOD, THE BORROWERS AND EACH
LENDER AND ONLY IF AND WHEN EACH OF THE FOLLOWING CONDITIONS IS SATISFIED:


 


3.1   CONSENT OF GUARANTORS.  EACH OF THE GUARANTORS SHALL HAVE EXECUTED AND
DELIVERED TO THE AGENT THE CONSENT.


 


3.2   NO DEFAULT OR EVENT OF DEFAULT; ACCURACY OF REPRESENTATIONS AND
WARRANTIES.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND EACH OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN PARTIES HEREIN AND IN OR
PURSUANT TO THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS IF MADE ON AND AS OF THE DATE ON WHICH THIS AMENDMENT BECOMES
EFFECTIVE (EXCEPT THAT ANY SUCH REPRESENTATION OR WARRANTY THAT IS EXPRESSLY
STATED AS BEING MADE ONLY AS OF A SPECIFIED EARLIER DATE SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE), AND THE BORROWERS SHALL HAVE DELIVERED TO THE
AGENT A CERTIFICATE CONFIRMING SUCH MATTERS.


 


3.3   DELIVERY OF DOCUMENTS.  THE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AS
THE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THIS AMENDMENT.


 


3.4   CLOSING FEE.  FLEETWOOD SHALL HAVE PAID TO THE AGENT, FOR THE PRO RATA
ACCOUNT OF ALL LENDERS ON OR BEFORE 4:00 PM PACIFIC TIME ON APRIL     , 2008,
THE CLOSING FEE AS DESCRIBED AND IN THE AMOUNT SET FORTH IN THE FEE LETTER,
DATED AS OF THE DATE HEREOF, BETWEEN FLEETWOOD AND THE AGENT.


 


4.     EFFECTIVE DATE.  THIS AMENDMENT SHALL BECOME EFFECTIVE (THE “EFFECTIVE
DATE”) ON THE DATE OF THE SATISFACTION OF THE CONDITIONS SET FORTH IN SECTION 3.


 


5.     EFFECT OF AMENDMENT; RATIFICATION.  THIS AMENDMENT IS A LOAN DOCUMENT. 
FROM AND AFTER THE DATE ON WHICH THIS AMENDMENT BECOMES EFFECTIVE, ALL
REFERENCES IN THE LOAN DOCUMENTS TO THE CREDIT AGREEMENT SHALL MEAN THE CREDIT
AGREEMENT AS AMENDED HEREBY.  EXCEPT AS EXPRESSLY AMENDED HEREBY OR WAIVED
HEREIN, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THE LIENS
GRANTED THEREUNDER, SHALL REMAIN IN FULL FORCE AND EFFECT, AND ALL TERMS AND
PROVISIONS THEREOF ARE HEREBY RATIFIED AND CONFIRMED.


 

6

--------------------------------------------------------------------------------


 


6.     EACH OF FLEETWOOD AND THE BORROWERS CONFIRMS THAT AS AMENDED HEREBY, EACH
OF THE LOAN DOCUMENTS IS IN FULL FORCE AND EFFECT, AND THAT NONE OF THE CREDIT
PARTIES HAS ANY DEFENSES, SETOFFS OR COUNTERCLAIMS TO ITS OBLIGATIONS.


 


7.     APPLICABLE LAW.  THE VALIDITY, INTERPRETATIONS AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT,
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF CALIFORNIA; PROVIDED THAT THE
AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


 


8.     NO WAIVER.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT
DOES NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT, AMEND OR MODIFY
ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH HEREIN OR
CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE OBLIGATIONS
OF ANY LOAN PARTY.


 


9.     COMPLETE AGREEMENT.  THIS AMENDMENT SETS FORTH THE COMPLETE AGREEMENT OF
THE PARTIES IN RESPECT OF ANY AMENDMENT TO ANY OF THE PROVISIONS OF ANY LOAN
DOCUMENT OR ANY WAIVER THEREOF.  THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT DO NOT CONSTITUTE A WAIVER OF ANY DEFAULT OR EVENT OF DEFAULT,
AMEND OR MODIFY ANY PROVISION OF ANY LOAN DOCUMENT EXCEPT AS EXPRESSLY SET FORTH
HEREIN OR CONSTITUTE A COURSE OF DEALING OR ANY OTHER BASIS FOR ALTERING THE
OBLIGATIONS OF ANY LOAN PARTY.


 


10.   CAPTIONS; COUNTERPARTS.  THE CATCHLINES AND CAPTIONS HEREIN ARE INTENDED
SOLELY FOR CONVENIENCE OF REFERENCE AND SHALL NOT BE USED TO INTERPRET OR
CONSTRUE THE PROVISIONS HEREOF.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE
OF THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS
(INCLUDING BY TELECOPY), ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE
AND THE SAME INSTRUMENT.


 

[signatures follow; remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

BORROWERS

FLEETWOOD HOLDINGS INC.

 

 

 

FLEETWOOD HOMES OF ARIZONA, INC.

 

 

 

FLEETWOOD HOMES OF CALIFORNIA,
INC.

 

 

 

FLEETWOOD HOMES OF FLORIDA, INC.

 

 

 

FLEETWOOD HOMES OF GEORGIA, INC.

 

 

 

FLEETWOOD HOMES OF IDAHO, INC.

 

 

 

FLEETWOOD HOMES OF INDIANA, INC.

 

 

 

FLEETWOOD HOMES OF KENTUCKY,
INC.

 

 

 

FLEETWOOD HOMES OF NORTH
CAROLINA, INC.

 

 

 

FLEETWOOD HOMES OF OREGON, INC.

 

 

 

FLEETWOOD HOMES OF
PENNSYLVANIA, INC.

 

 

 

FLEETWOOD HOMES OF TENNESSEE,
INC.

 

 

 

FLEETWOOD HOMES OF TEXAS, L.P.

 

By:      FLEETWOOD GENERAL PARTNER

 

OF TEXAS, INC., its General Partner

 

 

 

FLEETWOOD HOMES OF VIRGINIA, INC.

 

 

 

FLEETWOOD HOMES OF WASHINGTON,
INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
CALIFORNIA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
INDIANA, INC.

 

 

 

FLEETWOOD MOTOR HOMES OF
PENNSYLVANIA, INC.

 

S-1

--------------------------------------------------------------------------------


 

 

FLEETWOOD TRAVEL TRAILERS OF CALIFORNIA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
INDIANA, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
KENTUCKY, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
MARYLAND, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OHIO, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
OREGON, INC.

 

 

 

FLEETWOOD TRAVEL TRAILERS OF
TEXAS, INC.

 

 

 

FLEETWOOD FOLDING TRAILERS, INC.

 

 

 

GOLD SHIELD, INC.

 

 

 

GOLD SHIELD OF INDIANA, INC.

 

 

 

HAUSER LAKE LUMBER OPERATION,
INC.

 

 

 

CONTINENTAL LUMBER PRODUCTS,
INC.

 

 

 

FLEETWOOD GENERAL PARTNER OF
TEXAS, INC.

 

 

 

FLEETWOOD HOMES INVESTMENT, INC.

 

 

 

 

 

By:

/s/ Elden L. Smith

 

Name:

Elden L. Smith

 

Title:

President and Chief Executive Officer

 

S-2

--------------------------------------------------------------------------------


 

GUARANTOR

FLEETWOOD ENTERPRISES, INC., as the
Guarantor

 

 

 

 

 

By:

/s/ Elden L. Smith

 

Name:

Elden L. Smith

 

Title:

President and Chief Executive Officer

 

S-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment as
of the date set forth above.

 

 

 

BANK OF AMERICA, N.A., as the Agent and
as a Lender

 

 

 

 

 

By:

/s/ Todd Eggertsen

 

Name:

Todd Eggertsen

 

Title:

Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

WELLS FARGO FOOTHILL, INC., fka
FOOTHILL CAPITAL CORPORATION, as
a Lender

 

 

 

 

 

By:

/s/ Juan Barrera

 

Name:

Juan Barrera

 

Title:

Vice President

 

S-5

--------------------------------------------------------------------------------


 

 

THE CIT GROUP/BUSINESS CREDIT,
INC., as a Lender

 

 

 

 

 

By:

/s/ Jang Kim

 

Name:

Jang Kim

 

Title:

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

TEXTRON FINANCIAL CORPORATION,
as a Lender

 

 

 

 

 

By:

/s/ Norbert Schmidt

 

Name:

Norbert Schmidt

 

Title:

S. Account Executive

 

S-7

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as
a Lender

 

 

 

 

 

By:

/s/ Robin Arriola

 

Name:

Robin L. Arriola

 

Title:

Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

S-9

--------------------------------------------------------------------------------


 

CONSENT OF GUARANTORS

 

Each of the undersigned is a Guarantor of the Obligations of the Borrowers under
the Credit Agreement and hereby (a) consents to the foregoing Amendment,
(b) acknowledges that notwithstanding the execution and delivery of the
foregoing Amendment, the obligations of each of the undersigned Guarantors are
not impaired or affected and the Guaranties continue in full force and effect,
and (c) ratifies its Guaranty and each of the Loan Documents to which it is a
party.

 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
CONSENT OF GUARANTORS as of the 24th day of April, 2008.

 

 

GUARANTORS

FLEETWOOD ENTERPRISES, INC.

 

FLEETWOOD CANADA LTD.

 

FLEETWOOD INTERNATIONAL INC.

 

 

 

 

 

By:

/s/ Elden L. Smith

 

Name:

Elden L. Smith

 

Title:

President and Chief Executive Officer

 

S-10

--------------------------------------------------------------------------------